Exhibit Rodobo International, Inc. Completed Acquisitions of three Chinese Dairy Companies which will expand the company’s production capacity from 200 tons to 1,200 tons per day Nevada, U.S. & Harbin, China—February 8, 2010Rodobo International, Inc. (OTCBB: RDBO) announced its completion of the acquisition of three dairy companies in the People’s Republic of China (the “Acquisitions”), through the mergers of Ewenkeqi Beixue Diary Co, Ltd ( “Ewenkeqi Beixue” ), Hulunbeier Beixue Diary Co., Ltd (“Hulunbeier Beixue”), and
